DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The amendment filed 24 September 2021 has been entered:
Claim(s) 1-23 is/are pending and considered below.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 22-23 directed to an invention non-elected with traverse in the reply filed on 24 September 2021. In an interview with Lawrence Crain (24978), on 7 December 2021, Examiner was authorized to cancel non-elected claims to place Subject Application in condition for allowance.
Therefore, claims 22-23 have been canceled.

Allowable Subject Matter
Claim(s) 1-21 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: “A filling Eck (US 2015/0151340 A1) and Amato (US 10,960,415), as analyzed the Non-Final Rejection mailed 25 June 2021, teach the cleaning apparatus; however, such cleaning apparatus is not for cleaning a container which receives an open-mouth bag as a part of filling machine. Furthermore, there is no suggestion or motivation to make obvious from prior art of record that such cleaning apparatus can be used for a filling machine for filling open-mouth bags with bulk material. Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.
Hence, the combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731